Title: To George Washington from William Hull, 14 April 1792
From: Hull, William
To: Washington, George



Sir
Philadelphia April 14th 1792.

Pursuant to the directions of the Officers of the Massachusetts line of the late American Army, I enclosed for your information all the papers which had any relation to the object of my Agency, to Congress.
I feel it now a duty incumbent upon me to transmit a Copy of a circular address to the Officers of the different [states], which will explain the motives which have induced me, not to attempt a Consideration of the subject the present Session, and the further Measures, which I have proposed for the Attainment of the Object of our reasonable Wishes.
It will be a peculiar happiness to the Officers of Massachusetts, if the Measures they are pursuing should meet with the Approbation of him, who was their illustrious leader in War, and is their great exemplar in peace. I have the honor to be with the highest respect, your most obedt and very humble Servt

William Hull

